DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      This is in response to amendment and terminal disclaimer filed on 1/26/2022 in which claims 1-20 are pending. The applicant’s amendment has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art (10,965,352) teaches communication device with multiple antennas, operably coupled to a processor and configured to access a codebook of transformation matrices.  The processor generates a set of symbols based on an incoming data, and applies a permutation to each of the symbols to produce a 
set of permuted symbols. However the closest prior art above, alone or in combination the cited prior arts fail to anticipate or render obvious the following recited features: send a signal to cause transmission, to the second communication device, of a plurality of signals, each signal from the plurality of signals representing a pre-coded symbol from the plurality of pre-coded symbols, each signal from the plurality of signals transmitted using a unique antenna from the plurality of antennas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-8320507-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633